UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Automobiles (8.7%) Daimler AG (Registered Shares) (Germany) 7,260 $601,558 Fiat SpA (Italy) (NON) 18,223 144,564 General Motors Co. (NON) 14,153 548,146 Nissan Motor Co., Ltd. (Japan) 11,000 100,503 Toyota Motor Corp. (Japan) 10,900 678,823 Beverages (6.9%) Anheuser-Busch InBev NV (Belgium) 3,994 406,805 Beam, Inc. 5,552 374,927 Brown-Forman Corp. Class B 3,563 267,296 Coca-Cola Enterprises, Inc. 8,036 337,030 Dr. Pepper Snapple Group, Inc. 5,245 253,124 Building products (1.7%) Fortune Brands Home & Security, Inc. 9,149 398,896 Distributors (0.4%) LKQ Corp. (NON) 2,969 98,422 Diversified consumer services (1.0%) ITT Educational Services, Inc. (NON) 6,235 243,103 Diversified financial services (0.9%) Levy Acquisition Corp. (Units) (NON) 21,000 209,370 Food and staples retail (2.6%) Cia Brasileira de Distribuicao Grupo Pao de Acucar (Preference) (Brazil) 3,500 162,836 Lawson, Inc. (Japan) 1,300 95,300 Magnit OJSC (Russia) 1,323 367,196 Food products (12.2%) Ajinomoto Co., Inc. (Japan) 23,000 327,786 Associated British Foods PLC (United Kingdom) 4,934 185,014 Hershey Co. (The) 1,980 191,842 Hillshire Brands Co. 9,950 332,529 Kellogg Co. 3,600 218,304 Kerry Group PLC Class A (Ireland) 5,718 366,671 Kraft Foods Group, Inc. 2,969 157,713 Mead Johnson Nutrition Co. 5,137 434,128 Nestle SA (Switzerland) 7,402 540,200 Pinnacle Foods, Inc. 6,594 181,928 Hotels, restaurants, and leisure (5.5%) Compass Group PLC (United Kingdom) 27,148 409,052 Extended Stay America, Inc. (Units) (NON) 3,036 76,446 International Game Technology 17,800 311,322 Marriott International, Inc. Class A 8,400 394,968 Penn National Gaming, Inc. (NON) 7,854 113,412 Household durables (4.6%) Coway Co., Ltd. (South Korea) 5,746 359,430 D.R. Horton, Inc. 14,610 290,447 PulteGroup, Inc. 19,002 356,478 UCP, Inc. Class A (NON) 6,100 91,378 Household products (1.3%) Henkel AG & Co. KGaA (Preference) (Germany) 2,799 317,120 Internet and catalog retail (6.1%) Amazon.com, Inc. (NON) 1,491 586,887 HomeAway, Inc. (NON) 4,453 162,535 Priceline.com, Inc. (NON) 397 473,355 Rakuten, Inc. (Japan) 14,900 228,929 Internet software and services (1.5%) eBay, Inc. (NON) 6,968 352,023 Leisure equipment and products (0.9%) Hasbro, Inc. 3,821 205,646 Media (8.7%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) 12,104 185,622 CBS Corp. Class B 7,135 417,826 DISH Network Corp. Class A 7,752 419,848 Liberty Global PLC Ser. C (United Kingdom) (NON) 4,569 372,145 Time Warner, Inc. 5,577 366,465 WPP PLC (United Kingdom) 15,787 348,410 Multiline retail (4.3%) Dollar General Corp. (NON) 3,435 195,589 Macy's, Inc. 9,129 486,211 Matahari Department Store Tbk PT (Indonesia) (NON) 138,500 133,724 Nordstrom, Inc. 3,465 215,558 Personal products (2.7%) Coty, Inc. Class A 20,073 329,599 Herbalife, Ltd. 979 68,217 L'Oreal SA (France) 1,431 239,164 Real estate investment trusts (REITs) (2.3%) American Tower Corp. 2,375 184,704 Gaming and Leisure Properties, Inc. (NON) 7,854 362,226 Real estate management and development (0.5%) Daito Trust Construction Co., Ltd. (Japan) 1,200 113,856 Software (1.2%) Electronic Arts, Inc. (NON) 13,200 292,776 Specialty retail (7.4%) Bed Bath & Beyond, Inc. (NON) 6,678 521,084 Best Buy Co., Inc. 5,317 215,604 Kingfisher PLC (United Kingdom) 40,221 246,759 Tile Shop Holdings, Inc. (NON) (S) 17,400 291,450 TJX Cos., Inc. (The) 7,800 490,464 Textiles, apparel, and luxury goods (5.0%) Compagnie Financiere Richemont SA (Switzerland) 4,086 413,704 Luxottica Group SpA (Italy) 6,442 341,169 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 5,359 437,026 Tobacco (9.2%) Altria Group, Inc. 12,668 468,463 British American Tobacco (BAT) PLC (United Kingdom) 8,792 467,964 Japan Tobacco, Inc. (Japan) 12,200 412,045 Philip Morris International, Inc. 10,157 868,830 Total common stocks (cost $18,129,880) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 216,150 $216,150 Putnam Short Term Investment Fund 0.08% (AFF) 517,276 517,276 Total short-term investments (cost $733,426) TOTAL INVESTMENTS Total investments (cost $18,863,306) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $8,170,449) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/16/14 $102,930 $105,825 $(2,895) Canadian Dollar Buy 1/16/14 53,679 55,186 (1,507) Barclays Bank PLC Australian Dollar Buy 1/16/14 63,174 64,187 (1,013) Australian Dollar Sell 1/16/14 63,174 63,537 363 British Pound Buy 12/18/13 586,717 577,798 8,919 Euro Sell 12/18/13 339,154 347,266 8,112 Hong Kong Dollar Sell 2/19/14 205,227 205,250 23 Singapore Dollar Buy 2/19/14 82,646 83,449 (803) Swedish Krona Buy 12/18/13 108,634 108,872 (238) Swiss Franc Buy 12/18/13 92,357 91,912 445 Citibank, N.A. Australian Dollar Buy 1/16/14 49,922 51,315 (1,393) British Pound Buy 12/18/13 92,441 90,716 1,725 British Pound Sell 12/18/13 92,441 91,956 (485) Danish Krone Buy 12/18/13 18,365 17,821 544 Euro Buy 12/18/13 217,407 212,736 4,671 Euro Sell 12/18/13 217,407 216,109 (1,298) Japanese Yen Sell 2/19/14 12,505 13,021 516 Credit Suisse International Australian Dollar Buy 1/16/14 63,446 65,210 (1,764) Canadian Dollar Buy 1/16/14 80,189 82,507 (2,318) Euro Sell 12/18/13 327,060 317,106 (9,954) Swiss Franc Buy 12/18/13 19,531 19,704 (173) Deutsche Bank AG Australian Dollar Buy 1/16/14 56,276 58,439 (2,163) Canadian Dollar Buy 1/16/14 39,484 40,706 (1,222) Euro Buy 12/18/13 107,752 108,380 (628) Euro Sell 12/18/13 107,752 107,647 (105) Swedish Krona Buy 12/18/13 86,429 86,926 (497) HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 27,411 28,296 (885) British Pound Buy 12/18/13 150,688 148,928 1,760 British Pound Sell 12/18/13 150,688 145,945 (4,743) Euro Buy 12/18/13 159,794 157,531 2,263 Japanese Yen Buy 2/19/14 176,239 183,523 (7,284) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 58,908 62,135 (3,227) British Pound Buy 12/18/13 430,302 422,909 7,393 British Pound Sell 12/18/13 430,302 414,554 (15,748) Canadian Dollar Buy 1/16/14 193,940 198,525 (4,585) Euro Sell 12/18/13 449,351 440,958 (8,393) Swiss Franc Buy 12/18/13 51,310 51,586 (276) Swiss Franc Sell 12/18/13 51,310 51,889 579 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 3,449 3,544 (95) Australian Dollar Sell 1/16/14 3,449 3,442 (7) British Pound Sell 12/18/13 19,306 18,709 (597) Euro Buy 12/18/13 90,495 90,408 87 Euro Sell 12/18/13 90,496 90,229 (267) Japanese Yen Sell 2/19/14 77,295 79,813 2,518 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 17,427 17,913 (486) Australian Dollar Sell 1/16/14 17,427 17,390 (37) Canadian Dollar Buy 1/16/14 60,730 62,475 (1,745) Euro Buy 12/18/13 336,029 325,749 10,280 Swedish Krona Buy 12/18/13 114,715 113,368 1,347 UBS AG British Pound Sell 12/18/13 168,685 173,777 5,092 Canadian Dollar Buy 1/16/14 22,656 23,308 (652) Euro Buy 12/18/13 517,970 508,743 9,227 Swiss Franc Buy 12/18/13 67,420 62,784 4,636 WestPac Banking Corp. Canadian Dollar Buy 1/16/14 2,162 2,224 (62) Euro Buy 12/18/13 532,238 515,998 16,240 Japanese Yen Buy 2/19/14 451,624 470,215 (18,591) Total Key to holding's abbreviations OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $23,905,600. (b) The aggregate identified cost on a tax basis is $18,913,711, resulting in gross unrealized appreciation and depreciation of $4,914,973 and $235,314, respectively, or net unrealized appreciation of $4,679,659. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $1,314,659 $1,314,659 $19 $— Putnam Short Term Investment Fund * 629,252 5,927,024 6,039,000 113 517,276 — Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $219,425. The fund received cash collateral of $216,150, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $56,069 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 61.4% United Kingdom 8.7 Japan 8.4 Switzerland 4.1 Germany 3.9 Italy 2.1 Hong Kong 1.9 Belgium 1.7 Russia 1.6 Ireland 1.6 South Korea 1.5 France 1.0 Spain 0.8 Brazil 0.7 Indonesia 0.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $58,785 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $9,883,224 $2,690,838 $— Consumer staples 5,849,093 2,522,938 — Financials 870,156 — — Industrials 398,896 — — Information technology 644,799 — — Total common stocks — Short-term investments 517,276 216,150 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(9,396) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $86,740 $96,136 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $9,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
